DETAILED ACTION
Applicant's arguments, filed 05/10/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 05/10/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-18 were withdrawn from consideration in an election made without traverse in the reply filed on 12/22/2020.
Applicants have amended Claim 19.
Applicants have left Claim 20 as originally presented.
Applicants have introduced new Claims 21-37.
Claims 19-37 are the current claims hereby under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 – Newly Applied and Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 20, in light of the specification, it is unclear what “compensating for a reduction in the current output by one chosen” is referring to. Is the compensation for a reduction in the current output done by choosing a current output? Choosing a current output from either a first working electrode or second working electrode? Choosing a first and second working electrode? Choosing a difference between the current ratio and the size ratio of a first working electrode or a second working electrode? From para. [0052] of the instant specification, it appears that the compensation for a depressed signal is done by choosing the current output that is depressed from either the first or second working electrode, and correcting that current output signal. For the purposes of examination, this is how the limitation is being interpreted. It is recommended to the Applicant to amend the claim to read along the lines of “… compensating for a reduction in the current from the first working electrode or the second working electrode due to the partial withdrawal …”. 
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 05/10/2021, with respect to the 112(b) rejection of claims 19-20 have been fully considered and are persuasive. Applicants have amended claim 19 to no longer include the limitation “if”, therefore no longer rendering Claims 19-20 indefinite. The 112(b) rejection of Claims 19-20 has been withdrawn.
Claim Rejections - 35 USC § 101 – Newly Applied
35 U.S.C. 101 reads as follows:



Claims 19-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method of detecting withdrawal of a transcutaneous sensor from a patient. The claims are directed towards the statutory category of a method, therefore the claims meet the requirement of Step 1. Further consideration is necessary.
Regarding Claim 19, the claim is directed towards a judicial exception and recites abstract ideas (Step 2A: Prong One – Yes). The claims recite “determining a current ratio of a first current output by a first working electrode of the transcutaneous sensor to a second current output by a second working electrode of the transcutaneous sensor”, “comparing the current ratio to a size ratio defined by a first size of a first active sensing area of the first working electrode to a second size of a second active sensing area of the second working electrode”, and “determining that the transcutaneous sensor has at least partially withdrawn from the patient based on the current ratio being different than the size ratio”. Under the broadest reasonable interpretation, these limitations are mathematical relationships and mental processes that can be performed within the mind or with the aid of pen and paper. Mathematical relationships, such as determining a current ratio and a size ratio, are a part of the mathematical concepts grouping of an abstract idea (See MPEP 2106.04(a)(2), I, A). Further, comparing a current ratio and a size ratio, and determining if there is a difference, is a process that can reasonably be performed within the human mind and is a part of the mental process grouping of an abstract idea (See MPEP 2106.04(a)(2), II).

Step 2B – Regarding Claim 19, the claims recite the additional elements of a first working electrode, a second working electrode, and a transcutaneous sensor. As a whole, these additional elements are well-known, routine, and conventional ways of determining current output data from a patient. Adding insignificant pre-solution activity like collecting current output data from a first working electrode and a second working electrode to be applied in an abstract idea does not qualify as significantly more than the judicial exception (see MPEP 2106.05). Claim 19 is not patent eligible.
Regarding Claim 20, the limitation of “compensating for a reduction in the current output by one chosen from the first and second working electrodes due to the partial withdrawal of the transcutaneous sensor using a difference between the current ratio and the size ratio” does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Compensating for a reduction, as claimed, can practically be performed within the human mind with the aid of pen or paper by adjusting the current output by a difference of the current ratio and the size ratio. Merely applying a judicial exception does not integrate the exception into a practical application. Mere instructions to 
Regarding Claims 21-25, the limitations of a first and second active sensing area having different sizes and the first and second active sensing areas having a plurality of sensing spots does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Adjusting the first and the second active sensing areas is an insignificant extra-solution activity to collect current data to be used by the judicial exceptions to determine a current ratio. Claims 21-25 are not patent eligible.
Regarding Claims 26-28 and 32, the limitations of the first active sensing area being spaced apart from the second active sensing area by a certain distance or longitudinally offset does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. The limitations of the spacing of the first and second active sensing areas are extra-solution activity of collecting current data in a data gathering step to be used by the judicial exception to determine a current ratio. Adjusting a spacing of electrodes is a well-known, routine and conventional activity to be used by the judicial exception. Claims 26-28 and 32 are not patent eligible.
Regarding Claims 29-31, and 33-37, the additional elements of a reference electrode, a counter electrode, dielectric insulators, analyte specific enzymes, electron transfer agents, and membranes do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. The additional elements claimed are all well-known, routine, and conventional elements of a sensor that are used for the extra-solution 
Claim Rejections - 35 USC § 103 – Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayter et al. (Pub. No. US 2010/0081906), hereinafter referred to as Hayter, in view of Gottlieb et al. (Pub. No. US 2011/0319734), hereinafter referred to as Gottlieb.
Regarding Claim 19, Hayter discloses a method of detecting withdrawal of a transcutaneous sensor from a patient (Abstract, “glucose sensor positioned under the skin layer” and “detecting a dropout in the signal level” and Fig. 6), the method comprising: 

 However, Hayter does not explicitly disclose comparing the current ratio to a size ratio defined by a first size of a first active sensing area of the first working electrode to a second size of a second active sensing area of the second working electrode; and determining that the transcutaneous sensor has at least partially withdrawn from the patient based on the current ratio being different than the size ratio.
Gottlieb discloses a method of using a transcutaneous sensor probe (Fig. 5) for measuring current (para. [0006]). Gottlieb further teaches of evaluating a signal derived from an electrode array against one or more reliability parameters, ranking the signals based on the evaluation and generating an analyte concentration based on the ranking (para. [0009]). Gottlieb teaches that a reliability parameter can be calculated by determining whether a signal amplitude of one or more electrode arrays falls within a predetermined range of amplitudes, a predetermined range could be a size of the electrodes (para. [0041]). Gottlieb further teaches that the reliability parameter can be presented in a numerical range of 0-1, which is a ratio (para. [0040]). Gottlieb further teaches that the reliability parameter can be used to determine if an electrode array is disposed in vivo at an optimal or suboptimal depth, or has withdrawn 
Regarding Claim 20, modified Hayter discloses the method of claim 19, further comprising compensating for a reduction in the current output by one chosen from the first and second working electrodes due to the partial withdrawal of the transcutaneous sensor using a difference between the current ratio and the size ratio (para. [0085], “the signals from the two or more working electrodes may be averaged (ex: absolute difference between the two signals), weighted based on a predetermined criteria (ex: reliability), to determine the corresponding output signal of the analyte sensor”).
Regarding Claim 21, modified Hayter discloses the method of claim 19, wherein the first active sensing area has a first size (Fig. 9B, element 921a-c, “sensing area”) and wherein the second active sensing area has a second size different than the first size (Fig. 9B, element 931a-b, “sensing area”) (para. [0094], “two working electrodes with multiple sensing areas are provided with different orientation”).
Regarding Claim 22, modified Hayter discloses the method of claim 19, wherein the first active sensing area has a first size and wherein the second active sensing area has a second size 
Regarding Claim 23, modified Hayter discloses the method of claim 19, wherein the first active sensing area comprises a first plurality of sensing spots and wherein the second active sensing area comprises a second plurality of sensing spots (Fig. 9A and 9B, sensing areas 912, 921, and 931, and para. [0093-0094] “sensing spots for occlusion for detection for identifying signal attenuation”).
Regarding Claim 24, modified Hayter discloses the method of claim 23, wherein a size of each sensing spot of the first plurality is substantially the same as a size of each sensing spot of the second plurality (Fig. 9A, elements 912 are the same size, para. [0041], “sensor may include more than one working electrode…” and para. [0093]).
Regarding Claim 25, modified Hayter discloses the method of claim 24, wherein the first plurality of sensing spots comprises a greater number of sensing spots than the second plurality of sensing spots (Fig. 9B, elements 921 and 931, and para. [0094], “other configurations including … the number of sensing area for each working electrode”, the number of sensing areas can be changed for each working electrode).
Regarding Claim 26, modified Hayter discloses the method of claim 19, wherein a proximal most end of the first active sensing area is spaced apart from a distal end of a substrate by a first distance and a proximal most end of the second active sensing area is spaced apart from the distal end of the substrate by a second distance different than the first distance (para. [0074], “analyte sensor may additionally include a second working electrode with a second sensing layer disposed at a predetermined distance from the first sensing layer of 
Regarding Claim 27, modified Hayter discloses the method of claim 19, wherein a distal most end of the first active sensing area is spaced apart from a distal end of a substrate by a first distance and a distal most end of the second active sensing area is spaced apart from the distal end of the substrate by a second distance different than the first distance (Fig. 9B, the distal most end of the working electrode (element 920) and sensing area (elements 921a-c) are spaced from the distal end of the substrate by a first distance, and the distal most end of the working electrode (element 930) and the sensing area (elements 931a-c) are spaced from the distal end of the substrate by a second distance, particularly, element 931a is not even with the end of elements 921a-c).
Regarding Claim 28, 
Regarding Claim 29, modified Hayter discloses the method of claim 19, further comprising a reference electrode (Fig. 5A, element 502, “reference electrode”) on a substrate (Fig. 5A, element 530, “insertion tip”).
Regarding Claim 30, modified Hayter discloses the method of claim 29, further comprising a counter electrode on the substrate (Fig. 5A, element 503, “counter electrode”).
Regarding Claim 31, modified Hayter discloses the method of claim 30, further comprising a first dielectric insulator layer between the reference electrode and the substrate (Fig. 5B, element 505, “dielectric layer” is between the reference electrode 502 and the substrate 504 and para. [0043], “dielectric layer is disposed or layered on at least a portion of the first conduction layer”) and a second dielectric insulator layer between the counter electrode and the substrate (Fig. 5B, element 506, “dielectric layer” is between the counter electrode 503 and the substrate 504 and para. [0044], “dielectric layer in one embodiment may be layered on at least a portion of the second conducting layer”).
Regarding Claim 32, modified Hayter discloses the method of claim 19, wherein the first working electrode is on a first side of a substrate and the second working electrode is on a second side of the substrate opposite the first side (para. [0074], “the sensor may include a second working electrode (either on the same or opposing side of the sensor)”).
Regarding Claim 33, 
Regarding Claim 34, modified Hayter discloses the method of claim 33, wherein the first active sensing area and the second active sensing area further comprise a cross linker (para. [0059], “mass transport limiting layer may be included with the sensor” and para. [0060], “mass transport limiting layer is a membrane composed of cross-linked polymers”).
Regarding Claim 35, modified Hayter discloses the method of claim 33, wherein the analyte-specific enzyme is glucose oxidase (para. [0049], “sensing layer is in direct contact with the working electrode … containing a catalyst, such as glucose oxidase”).
Regarding Claim 36, modified Hayter discloses the method of claim 33, wherein the electron transfer agent is a redox polymer (para. [0052], “sensing layer includes one or more electron transfer agents … examples of redox species are quinones ...”).
Regarding Claim 37, modified Hayter discloses the method of claim 19, further comprising a membrane overlaying the first and second active sensing areas (para. [0062], “a membrane may be formed … over an enzyme-containing sensing layer”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Within the arguments, Applicant has stated that although Gottlieb discloses differently sized working electrodes, the combination, as presented in the previous action, does not teach comparing a current ratio to a size ratio. However, in the instant action, a different interpretation from a different part of the disclosure is being used. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791